Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered March 7, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 Vi to 7 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence was legally sufficient to convict defendant of robbery in the second degree (Penal Law § 160.10 [1]). Even though the accomplice did not arrive on the scene until after the victim had handed defendant some money, the jury could conclude that defendant was aided by another person actually present who was helping defendant in the retention of the victim’s money or in defendant’s efforts to obtain more money from the victim (see generally, People v Hedgeman, 70 NY2d 533). Concur — Murphy, P. J., Wallach, Ross, Asch and Rubin, JJ.